Dr. Erwin R. Lax, President State Board of Optometry 211 Hobson Avenue Hot Springs, AR  71901
Dear Dr. Lax:
This formal Attorney General's opinion is written in response to the following question:
   Would H.B. 1162, a proposed amendment to the Optometry Practices Act (Ark. Stat. Ann. 72-801 et seq.) have any repealing effect on the "Medical Practices Act" if it were to become law?
The construction and intent of the Optometry Practices Act is to regulate the practice of optometry and is in no way in conflict with the "Medical Practices Act."  Pursuant to Ark. Stat. Ann. 72-819, physicians and surgeons are clearly exempted from the reaches of the Optometry Practices Act.
The repealing clause of H.B. 1162 (Section 6) would not have any effect on the Medical Practices Act.  The clause specifically addresses any laws or parts of law in conflict with the Optometry Practices Act as amended.  Physicians and surgeons are specifically regulated by the Medical Practices Act which is not in conflict with any part of H.B. 1162 or the Optometry Practices Act.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Mark Lewis.